PER CURIAM.
Writ granted. The stipulation regarding child support payments entered by the defendant must be invalidated, as defendant was neither represented by counsel nor advised of his right to have counsel appointed for him if he could not afford one. State v. St. Pierre, 515 So.2d 769, 774-775 (La. 1987). Defendant’s motion to quash the petition to revoke his probation is accordingly granted. This case is remanded, in accordance with the procedures outlined in State v. St. Pierre, supra, at 775-776.